DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 5,371,529 is a general background reference covering: The present invention is to provide an on-demand type ink-jet printer which is free from the risk such that the nozzle is stopped and which is also free from the maintenance. An ink-jet print head comprises a liquid chamber (2) into which a carrier liquid (7) is filled, ink-jet driving means (3), (4) disposed within the liquid chamber (2), a nozzle (14) communicated with the liquid chamber (2) and a mixing unit (14a) disposed in the vicinity of the nozzle (14) for mixing an ink (9) into the carrier liquid (7). The ink (9) is mixed into the carrier liquid (7) in the liquid chamber (2) by the mixing unit (14a), pressed by the ink-jet driving means (3), (4) and then ink-jetted from the nozzle (14).  (see abstract).
Reference US 6,003,972 is a general background reference covering: An ink jet printer apparatus includes a print head and a color correction processor. The print head is scanned relatively to a recording medium in a main scan direction and an auxiliary scan direction which is perpendicular to the main scan direction. The print head comprises recording heads of M which are arranged in the main scan direction while displaced from one another at an interval of L dots in the auxiliary scan direction, each of the recording heads having color recording elements of N. When in an interleave operation, every scanning operation, the recording heads of M perform an auxiliary feeding operation at an interval of P dots at (K-1) times and then perform an auxiliary feeding operation at an interval of S dots once, P/K is set as an irreducible fraction, P is set to an integer smaller than N.multidot.K/(K-1) and S is set to K.multidot.N-P(K-1), and when M&gt;1, for M.ltoreq.K and L.multidot.M.ltoreq.K, L is set to a positive integer and the recording heads are arranged while displaced from one another at an interval of L dots in the auxiliary scan direction. Alternatively, when M.ltoreq.K and L.multidot.M&gt;K, L is set to a positive integer, and the recording heads are arranged while displaced from one another at the interval of L dots so that L/N is equal to an irreducible fraction. The color correction processor supplies print data to the print head. The color correction processor performs color correction processing suitable for the recording order of the color recording elements on image signals to be recorded, (see abstract).

Reference US 7,715,042 B2 is a general background reference covering: Utilizing an ink set that includes a plurality of chromatic primary color inks that, when used in combination, can reproduce achromatic color, and at least one spot color ink of hue different from any of the plurality of chromatic primary color inks. Color to be reproduced on a print medium according to any one input color is termed "reproduction color", and the combination of ink quantities in the ink set for reproducing the reproduction color on the print medium is termed the "color separation ink quantity set." The ink quantity of the spot color ink included in the color separation ink quantity set is adjusted in accordance with a lightness parameter value which is correlated to lightness of reproduction color, so as to reduce ink quantity at a rate of change greater than the rate of change of the lightness parameter in the direction of increasing brightness, (see abstract).
Reference US 7,880,930 B2 is a general background reference covering: What is disclosed is a novel system and method for reducing process color banding due to printhead non-uniformities in a direct marking device. In one example, a first measurement of a printhead spatial non-uniformity is obtained along a first line in a 
Reference US 8,218,985 B2 is a general background reference covering: Cross-track banding artifacts and wear in an electrophotographic (EP) print engine are reduced. A development member and a supply member are disposed so that charge is transferred between them in a charge-transfer region. The members are retained in a first position with respect to each other for a first dwell time, and neither member is rotated during the first dwell time, so that charge is transferred between members in the charge-transfer region. One of the members is rotated so that at least one point on one of the members is moved out of the charge-transfer region. The members are retained in a second position with respect to each other for a second dwell time that is greater than the time for one revolution of the development member, wherein neither member is rotated during the second dwell time, (see abstract).
Reference US 2013/0293603 A1 is a general background reference covering: Systems and methods for controlling ink component concentration for optimizing ink for use on specific media types, such as paper or plastic, include an in-line ink delivery system for mixing and delivering ink. The ink delivery system includes a first ink supply, 
Reference US 2015/0055184 A1 is a general background reference covering: A method of operating an inkjet printer modifies image data for an image to be printed to reduce or eliminate variations in color intensity within the printed ink image. Intensity adjustment parameters are identified with reference to variations in a frequency of a signal generated by a sensor that corresponds to movement of a media web through a print zone in the inkjet printer. The image data is modified with the intensity adjustment parameters, and the image is printed with reference to the modified image data, (see abstract).
Reference GB 238421 A is a general background reference covering: A method of printing an image using a printer having a plurality of coloured inks, the method comprising:<BR> ```defining each pixel of the image in terms of a plurality of colour components, the colour of each colour component corresponding to one of the ink colours of the printer;<BR> ```for at least one of the plurality of colour components, providing a dilute ink and a concentrated ink corresponding to that colour;<BR> ```for each pixel, determining a range of possible dilute / concentrated ink mixes which give the required colour component for that pixel; and<BR> ```selecting a single dilute / concentrated ink mix from that range so as to provide the highest possible quality without overwetting the paper on which the image is printed. The range of possible dilute/concentrate ink mixes being determined from a look up table, (see abstract).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clupper et al. (Clupper) (US 7,978,349 B1) in view of Bateman-Jones (US 2013/0148140 A1).
Regarding claim 1, Clupper discoses an apparatus (e.g., figure 2, column 5, lines 6-13), comprising: a plurality of fluid ejection devices to eject a plurality of fluids containing a plurality of different colorants (e.g., Controller 120 is also connected to a plurality of print modules mounted on web platform 110. First print module 130 is equipped with one or more single color ink jet print heads 132 that extends the width of paper 116. An ink reservoir 134 supplies color A to print head 132. Second print module 140 is similarly equipped with ink jet print heads 142 and ink reservoir 144 that supplies color B. Third print module 150 has ink jet print heads 152 and ink reservoir 154 with color C and fourth print module 160 has ink jet print heads 162 and ink reservoir 164 with color D. In one embodiment, colors A, B, C and D correspond to cyan, magenta, yellow and black ink typically used in a CMYK process printer, column 5, lines 41-52, figure 2); 

wherein the entry defines a first subset of the plurality of fluids that combines to emulate the spot color and a second subset of the plurality of fluids that combines to emulate the spot color, wherein the second subset maximizes a number of the plurality of colorants used (see column 5, lines 53-61, figure 2); and 
Clupper does not specifically disclose a raster image processor to convert a page description of an image including the spot color into rasterized image data using the second subset of the plurality of fluids.  
Bateman-Jones discloses a raster image processor to convert a page description of an image including the spot color into rasterized image data using the second subset of the plurality of fluids (e.g., in some cases this transform may use, for example, the algorithms defined for RGB to CMYK transformations in the PostScript Reference Manual or the algorithms provided in the PDF Reference Manual for DeviceN and NChannel color spaces. Device spaces representing spot or special colorants may be converted to CMYK using an algorithm provided within the color space definition (if supplied in, for example, a PostScript or PDF file), or may use some other transformation , paragraph 30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Clupper to include a raster image processor to convert a page description of an image including the spot color into rasterized image data using the second subset of the plurality of fluids as taught by Bateman-Jones. It would have been obvious to one of ordinary skill in the art at the time of the invention to have 

Regarding claim 2, Clupper discloses wherein the second subset also maximizes a number of fluid ejection dies of the fluid ejection devices that is used to emulate the spot color in an output of the apparatus (e.g.,  In other embodiments, colors A, B and C represent unique or spot colors specified by the client for the form. Using spot color eliminates the requirement to use multiple print modules to print one color. Additional print modules, each with a unique spot color, can be used to accommodate form color requirements of several different clients on the same web platform. This ability to add spot color print modules increases flexibility of a web platform and save set up time between client runs, column 5, lines 53-61).  

Regarding claim 3, Clupper discloses wherein the apparatus is an inkjet printing device (e.g., figure 2).  

Regarding claim 4, Clupper discloses wherein the apparatus is a packaging web press (e.g., The time and number of steps required to print documents is shortened considerably by the novel combination of printing form and variable data simultaneously and printing multiple lanes of statements in a single continuous process. Printing speeds comparable with traditional offset presses printing fixed images are possible for customer statements and documents with color form data and variable data, column 8, lines 1-7).

Regarding claim 13, Clupper discoses a method, comprising: Identifying an object to be rendered in a spot color, wherein a first colorimetric definition for the spot color identifies a first subset of fluids, selected from a set of available fluids containing a plurality of different colorants, that combines to emulate the spot color (e.g., 12, 14); 
retrieving, from a database, a second colorimetric definition for the spot color, wherein the second colorimetric definition for the spot color identifies a second subset of fluids, selected from the set of available fluids, that combines to emulate the spot color, and wherein the second subset maximizes a number of the different colorants used to emulate the spot color (column 5, lines 53-61). 
Clupper does not specifically disclose generating rasterized image data for the page description language definition that specifies the use of the second colorimetric definition to render the 8460209416object in an output image.  
Bateman-Jones discloses generating rasterized image data for the page description language definition that specifies the use of the second colorimetric definition to render the 8460209416object in an output image (e.g., in some cases this transform may use, for example, the algorithms defined for RGB to CMYK transformations in the PostScript Reference Manual or the algorithms provided in the PDF Reference Manual for DeviceN and NChannel color spaces. Device spaces representing spot or special colorants may be converted to CMYK using an algorithm 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Clupper to include generating rasterized image data for the page description language definition that specifies the use of the second colorimetric definition to render the 8460209416object in an output image as taught by Bateman-Jones. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Clupper by the teaching of Bateman-Jones to use for particular application and have a better image quality.
Claims 6-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clupper et al. (Clupper) (US 7,978,349 B1) in view of Bateman-Jones (US 2013/0148140 A1) as applied to claim 5 above, and further in view of Yoshizawa et al. (Yoshizawa) (US 7,715,042 B2).
	Regarding claim 6, Clupper in view Bateman-Jones do not specifically disclose wherein the second subset includes a greater number of different colorants than the first subset.
Yoshizawa discloses wherein the second subset includes a greater number of different colorants than the first subset (e.g., FIG. 4 illustrates ink nozzle arrangement on the lower face of print head 28. On the lower face of print head 28 are arranged a nozzle group for ejecting cyan ink C, a nozzle group for ejecting magenta ink M, a nozzle group for ejecting black ink K, a nozzle group for ejecting red ink R, a nozzle group for ejecting violet ink V, and a nozzle group for ejecting yellow ink Y. In this embodiment, it is possible to use an ink set composed of the six inks C, M, Y, R, V, and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Clupper in view of Bateman-Jones to include wherein the second subset includes a greater number of different colorants than the first subset as taught by Yoshizawa. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Clupper in view of Bateman-Jones by the teaching of Yoshizawa to use for particular application and have a better image quality.

Regarding claim 7, Clupper in view Bateman-Jones do not specifically disclose wherein the number of different colorants used to emulate the spot color in the second subset is maximized by: performing a first rasterization of a color swatch for the spot color, wherein the first rasterization produces a default colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, and black colorants to be mixed to emulate the spot color; performing a second rasterization of the color swatch for the spot color, wherein the second rasterization produces an alternative colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, black, and other colorants of the plurality of different colorants to be mixed to emulate the spot color;
	maximizing a number of colorants used in the alternate colorimetric definition to produce the second subset.

maximizing a number of colorants used in the alternate colorimetric definition to produce the second subset (e.g., Mixed colors of the chromatic primary color inks C, M, Y can reproduce hue and saturation substantially identical to the colors of the spot color inks R, V. Here, each ink quantity of chromatic primary color ink in a color mixture, relative to the ink quantity of a spot color ink, i.e., each ink quantity of chromatic primary color ink when the ink quantity of a spot color ink is designated as 1, is termed substitution ink quantity. Inks of each of the colors C, M, Y and inks of each of the colors R, V can reproduce substantially the same colors when substituted on the basis of substitution ink quantities, column 6, lines 42-51).  7715042, 67, 68


Regarding claim 8, Yoshizawa discloses wherein the maximizing comprises: decomposing at least colorant included in the alternate colorimetric definition into at least two colorants of the plurality of different colorants, (e.g., FIG. 4 illustrates ink nozzle arrangement on the lower face of print head 28. On the lower face of print head 28 are arranged a nozzle group for ejecting cyan ink C, a nozzle group for ejecting magenta ink M, a nozzle group for ejecting black ink K, a nozzle group for ejecting red ink R, a nozzle group for ejecting violet ink V, and a nozzle group for ejecting yellow ink 

Regarding claim 9, Yoshizawa discloses wherein the decomposing comprises: applying an inverse under color remove function to the at least one colorant, (e.g., The ink quantity of magenta ink M is subject to the restrictions of the ink duty limit for magenta ink M, and the maximum ink quantity for magenta ink M determined by provisional color separation ink quantity set P and substitution ink quantities. Accordingly, the lower limit for ink quantity of the two inks R, V is restricted to a range in which it is possible to share the upper limits for magenta ink M quantity with one another. Under such a restriction, lower limits for the two inks R, V are inversely proportional. Straight line LRVM1 corresponds to the lower limit of the two inks R, V determined in this manner, column 24, lines 42-58).

Regarding claim 10, Yoshizawa discloses wherein the at least one colorant is a colorant other than cyan, magenta, or yellow, (e.g., The ink quantity of magenta ink M is subject to the restrictions of the ink duty limit for magenta ink M, and the maximum ink quantity for magenta ink M determined by provisional color separation ink quantity set P and substitution ink quantities. Accordingly, the lower limit for ink quantity of the two inks R, V is restricted to a range in which it is possible to share the upper limits for magenta ink M quantity with one another. Under such a restriction, lower limits for the two inks R, 

Regarding claim 11, Yoshizawa discloses wherein the instructions to generate rasterized image data comprise: instructions to transform a first version of the rasterized image data into a second version of the rasterized image data using a pre-determined transform designed to maximize the number of different colorants of the plurality of different colorants used to emulate the spot color (e.g., Mixed colors of the chromatic primary color inks C, M, Y can reproduce hue and saturation substantially identical to the colors of the spot color inks R, V. Here, each ink quantity of chromatic primary color ink in a color mixture, relative to the ink quantity of a spot color ink, i.e., each ink quantity of chromatic primary color ink when the ink quantity of a spot color ink is designated as 1, is termed substitution ink quantity. Inks of each of the colors C, M, Y and inks of each of the colors R, V can reproduce substantially the same colors when substituted on the basis of substitution ink quantities, column 6, lines 42-51).  

Regarding claim 12, Yoshizawa discloses wherein the transform is implemented as a filter that overwrites the first version of the rasterized image data (e.g., Resolution conversion module 97 has the function of converting the resolution (i.e. the number of pixels per unit of distance) of color image data produced by the application program 95 into print resolution. The resolution-converted image data is information for an image still composed of three color components RGB. Color conversion module 98, while making reference to the color conversion lookup table LUT, converts the RGB image 


Regarding claim 14, Clupper in view Bateman-Jones do not specifically disclose wherein the number of different colorants used to emulate the spot color in the second subset is maximized by: performing a first rasterization of a color swatch for the spot color, wherein the first rasterization produces a default colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, and black colorants to be mixed to emulate the spot color; performing a second rasterization of the color swatch for the spot color, wherein the second rasterization produces an alternative colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, black, and other colorants of the plurality of different colorants to be mixed to emulate the spot color;
	maximizing a number of colorants used in the alternate colorimetric definition to produce the second subset.
Yoshizawa discloses wherein the number of different colorants used to emulate the spot color in the second subset is maximized by: 
performing a first rasterization of a color swatch for the spot color, wherein the first rasterization produces a default colorimetric definition for the spot color that defines quantities of cyan, magenta, yellow, and black colorants to be mixed to emulate the spot color; performing a second rasterization of the color swatch for the spot color, wherein the second rasterization produces an alternative colorimetric definition for the spot color 
maximizing a number of colorants used in the alternate colorimetric definition to produce the second subset (e.g., Mixed colors of the chromatic primary color inks C, M, Y can reproduce hue and saturation substantially identical to the colors of the spot color inks R, V. Here, each ink quantity of chromatic primary color ink in a color mixture, relative to the ink quantity of a spot color ink, i.e., each ink quantity of chromatic primary color ink when the ink quantity of a spot color ink is designated as 1, is termed substitution ink quantity. Inks of each of the colors C, M, Y and inks of each of the colors R, V can reproduce substantially the same colors when substituted on the basis of substitution ink quantities, column 6, lines 42-51).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Clupper in view of Bateman-Jones to includewherein the number of different colorants used to emulate the spot color in the second subset is maximized by: 
performing a first rasterization of a color swatch for the spot color, wherein the first rasterization produces a default colorimetric definition for the spot color that defines 

Regarding claim 15, Yoshizawa discloses wherein the maximizing comprises: decomposing at least one colorant included in the alternate colorimetric definition into at least two colorants of the plurality of different colorants (e.g., FIG. 4 illustrates ink nozzle arrangement on the lower face of print head 28. On the lower face of print head 28 are arranged a nozzle group for ejecting cyan ink C, a nozzle group for ejecting magenta ink M, a nozzle group for ejecting black ink K, a nozzle group for ejecting red ink R, a nozzle group for ejecting violet ink V, and a nozzle group for ejecting yellow ink Y. In this embodiment, it is possible to use an ink set composed of the six inks C, M, Y, R, V, and K. In the example of FIG. 4, the plurality of nozzles Nz of a single nozzle group are arranged in a line in the sub-scanning direction SS, but could instead be arranged in a zigzagged configuration column 6, lines 15-26).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.